*1366
ORDER

On the Court’s own motion, this appeal is dismissed as untimely. The petition in error was not mailed in compliance with 12 O.S.Supp.1993 § 990A and Rule 1.15 of the Rules of Appellate Procedure in Civil Cases in that it was mailed by priority mail rather than by certified mail, return receipt requested. The date of filing of the petition in error was the date it was received by the clerk rather than the date of mailing, which was more than 30 days after the fifing of the judgment. Eagle Life Ins. Co. v. Rush, 832 P.2d 1224 (Okl.1992), Woods v. Woods, 830 P.2d 1372 (Okl.1992).
/s/ Ralph B. Hodges CHIEF JUSTICE
HODGES, C.J., and SIMMS, OPALA, ALMA WILSON and SUMMERS, JJ., concur.